Exhibit 10

 

Compensation of Named Executive Officers

 

Our executive officers are at-will employees.  We do not have a written
employment contract with any of them.  We or the officer can terminate the
employment relationship at any time, for any reason, with or without cause.  For
2011, we have set the following officers’ annual salaries and expect to
contribute to their defined contribution profit sharing trust accounts, as
follows:

 

 

 

 

 

Estimated

 

 

 

 

 

Profit Sharing

 

 

 

2011

 

Trust Con-

 

 

 

Salary

 

tribution{1}

 

 

 

 

 

 

 

Thomas J Fitzmyers

 

$

346,117

 

$

24,500

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Barclay Simpson

 

150,000

 

15,000

 

Chairman of the Board

 

 

 

 

 

 

 

 

 

 

 

Phillip Terry Kingsfather

 

297,000

 

24,500

 

President and Chief Executive Officer of Simpson Strong-Tie Company Inc.

 

 

 

 

 

 

 

 

 

 

 

Michael J. Herbert

 

283,089

 

24,500

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

Karen W. Colonias

 

283,089

 

24,500

 

Chief Financial Officer, Treasurer and Secretary

 

 

 

 

 

 

 

 

 

 

 

Jeffrey E. Mackenzie

 

164,800

 

16,480

 

Vice President

 

 

 

 

 

 

--------------------------------------------------------------------------------

{1}      If we employ the officer on December 31, 2011, or if he or she is age
sixty or older, we will (in 2012) contribute to his or her profit sharing trust
account 10% of his or her salary, with a contribution limit of $24,500 for 2011,
plus a pro rata share of forfeitures by other participants. The estimates in
this table assume that no forfeitures will occur.

 

The 2011 salaries represent a 3% increase for each of Thomas J Fitzmyers and
Jeffrey E. Mackenzie and an 8% increase for each of Phillip Terry Kingsfather,
Michael J. Herbert and Karen W. Colonias from their 2010 salaries. The 2011
salary for Barclay Simpson is the same as 2010.

 

Those officers participate in our Executive Officer Cash Profit Sharing Plan,
which is designed to reward them with quarterly cash bonuses based on operating
profit for Simpson Strong-Tie Company Inc. less a return on assets, as
established by our Board of Directors.  For this purpose, we generally define
operating profit as:

 

Income from operations of Simpson Strong-Tie Company Inc.

 

Plus:

 

Stock compensation charges

 

 

Certain incentive compensation and commissions

 

 

Salaried pension contributions

 

 

Self-insured workers’ compensation costs

 

 

 

Equals:

 

Operating profit

 

Once we determine the operating profit, we subtract qualifying levels based on a
specified return on assets (also as established by our Board of Directors) to
determine the pool of profit available to our participating employees.  We
generally determine the return on assets as follows:

 

--------------------------------------------------------------------------------


 

Average assets of Simpson Strong-Tie Company Inc., net of specified liabilities,
for the 3 months ended on the last day of the month prior to the end of the
quarter

 

Less:

 

Cash

 

 

Real estate

 

 

Acquired assets (excluding cash, real estate, goodwill and indefinite lived
intangible assets) based on tiered phase-in schedule

 

 

Goodwill and indefinite lived intangible assets

 

 

Self-Insured workers’ compensation reserves

 

 

 

Multiplied by:

 

Specified return percentage for Simpson Strong-Tie Company Inc.

 

 

 

Equals:

 

Qualifying level

 

Based on our operating profit for each of the 4 quarters of 2011, our officers
may receive payouts after our quarterly earnings are announced to the public.
Whether or not we pay amounts in any quarter under the Executive Officer Cash
Profit Sharing Plan does not affect our officers’ ability to earn amounts in any
other quarter. If the operating profit is lower or higher than the targeted
operating profit, the payouts will be correspondingly lower or higher, but we
generally do not make any payment when the operating profit for the quarter is
less than the qualifying level for the quarter.

 

For the full year 2011, the annual operating profit goals, qualifying levels and
targeted payouts for each of the following executive officers are as follows:

 

 

 

Operating

 

Qualifying

 

Targeted

 

 

 

Profit Goal

 

Level

 

Payout{1}

 

 

 

 

 

 

 

 

 

Thomas J Fitzmyers

 

$

93,979,000

 

$

57,353,000

 

$

933,000

 

 

 

 

 

 

 

 

 

Barclay Simpson

 

93,979,000

 

57,353,000

 

268,000

 

 

 

 

 

 

 

 

 

Phillip Terry Kingsfather

 

93,979,000

 

57,353,000

 

408,000

 

 

 

 

 

 

 

 

 

Michael J. Herbert

 

93,979,000

 

57,353,000

 

383,000

 

 

 

 

 

 

 

 

 

Karen W. Colonias

 

93,979,000

 

57,353,000

 

383,000

 

 

 

 

 

 

 

 

 

Jeffrey E. Mackenzie

 

93,979,000

 

57,353,000

 

178,000

 

 

--------------------------------------------------------------------------------

{1}      Amounts expected to be paid for the full year of 2011 if operating
profit goals established at the beginning of the year are met and qualifying
levels are as projected at the beginning of the year.

 

We use these parameters only to provide incentive to our officers and employees
who participate in our Executive Officer Cash Profit Sharing Plan and our Cash
Profit Sharing Plan.  You should not draw any inference whatsoever from these
parameters about our future financial performance.  You should not take these
parameters as projections or guidance of any kind.

 

2

--------------------------------------------------------------------------------


 

Each of our officers participates in our 1994 Stock Option Plan.  Whether we
grant stock options under our 1994 Stock Option Plan each year depends on
whether we meet the applicable operating profit goal for the preceding year.  If
we do not achieve the applicable operating profit goal for a year, we do not
grant stock options to the affected officers for that year.  If we achieve our
operating profit goals for 2011, computed as income from operations plus stock
compensation charges, certain incentive compensation and commissions, salaried
pension contributions and self-insured workers’ compensation costs, we
anticipate granting stock options to the following executive officers for the
following numbers of shares of our common stock:

 

 

 

Operating

 

Option

 

 

 

Profit Goal{1}

 

Grant

 

 

 

 

 

 

 

Thomas J Fitzmyers

 

$

93,979,000

 

18,000 shares

 

 

 

 

 

 

 

Barclay Simpson

 

93,979,000

 

2,000 shares

 

 

 

 

 

 

 

Phillip Terry Kingsfather

 

93,979,000

 

56,000 shares

 

 

 

 

 

 

 

Michael J. Herbert

 

93,979,000

 

12,000 shares

 

 

 

 

 

 

 

Karen W. Colonias

 

93,979,000

 

22,000 shares

 

 

 

 

 

 

 

Jeffrey E. Mackenzie

 

93,979,000

 

40,000 shares

 

 

--------------------------------------------------------------------------------

{1}      The Operating Profit Goal relates to Simpson Strong-Tie Company Inc. 
We use these parameters only for the purposes stated above.  You should not draw
any inference whatsoever from these parameters about our future financial
performance.  You should not take these parameters as projections or guidance of
any kind.

 

On February 3, 2011, the Compensation and Leadership Development Committee of
our Board of Directors approved the grant of additional stock options to
Mr. Herbert if we exceed our budgeted goal for international sales in 2011 by 5%
or more.  The additional stock options, if earned, will be for at least 2,975
shares, to increase ratably as the sales goal is exceeded from 5% to 10% and
from 10% to 15%, to a maximum of 11,900 shares, as follows:

 

 

 

Option

 

 

 

Grant

 

 

 

 

 

105% of sales goal — 137,539,500{1}

 

2,975 shares

 

110% of sales goal — 144,089,000{1}

 

5,950 shares

 

115% of sales goal — 150,638,500{1}

 

11,900 shares

 

 

--------------------------------------------------------------------------------

{1}      The sales goal relates to sales outside of North America.  We use these
parameters only for the purposes stated above.  You should not draw any
inference whatsoever from these parameters about our future financial
performance.  You should not take these parameters as projections or guidance of
any kind.

 

In addition, on February 3, 2011, our Board of Directors adopted, subject to the
approval of our stockholders at our 2011 annual meeting of stockholders, the
Simpson Manufacturing Co., Inc. 2011 Incentive Plan (the “Incentive Plan”).  The
Incentive Plan, if so approved, will replace our 1994 Stock Option Plan and will
authorize the Compensation and Leadership Development Committee to grant stock
options or awards of restricted stock or restricted stock units.  Grants under
the Incentive Plan in 2012 will be contingent on meeting our 2011 operating
profit goals and sales goals.  If the Compensation and Leadership Development
Committee grants awards under the Incentive Plan in the form of restricted stock
or restricted stock units, we anticipate that the number of shares subject to
each such award would be substantially fewer than the number of shares that
would be subject to an equivalent stock option.

 

We also pay allowances for travel costs.  Mr. Fitzmyers receives compensation
for the cost to hire an airplane for travel between his home and our offices or
for business travel.  We compute the cost of the use of airplanes using the
Standard Industrial Fare Level tables in the applicable Internal Revenue Service
Regulations. We estimate our cost for this allowance for 2011 will be
approximately $620,000, although the amount of compensation to be recognized by
Mr. Fitzmyers under the Internal Revenue Service regulations may be less,
depending on the extent of the use of the airplane for business travel.

 

3

--------------------------------------------------------------------------------


 

The Compensation and Leadership Development Committee renewed the housing
allowance for Mr. Kingsfather for 1 additional year, through 2012. We estimate
our cost for this allowance for 2011 will be approximately $130,000.

 

Compensation of Directors

 

We pay each of our directors whom we do not compensate as an officer or employee
—

 

·                  an annual retainer of $40,000,

·                  a fee of $2,000 for attending a scheduled meeting of our
Board of Directors, whether he or she attends in person or by telephone,

·                  a fee of $2,000 for attending a scheduled committee meeting
held on a day when our Board of Directors does not meet, whether he or she
attends in person or by telephone,

·                  a fee of $1,000 for attending a committee meeting on the same
day as a scheduled meeting of our Board of Directors or another committee,
whether he or she attends in person or by telephone, and

·                  a fee of half the normal meeting fee for attending an
unscheduled Board of Directors or committee meeting held by telephone.

 

We pay the Lead Independent Director an additional annual fee of $10,000. We pay
the Chair of the Audit Committee an additional annual fee of $8,000.  We pay the
Chair of each of the Compensation and Leadership Development Committee, the
Acquisition and Strategy Committee and the Governance and Nominating Committee
an additional annual fee of $4,000.  We reimburse outside directors for expenses
that they incur in attending Board of Directors and committee meetings and
educational programs.  We pay each outside director $3,000 per day and reimburse
his or her expenses when he or she visits our facilities to observe operations.

 

Each of our independent directors is eligible to receive stock options under our
1995 Independent Director Stock Option Plan for each year that we meet our
annual operating profit goal.  The operating profit goal for stock option grants
for our independent directors is the same as the operating profit goal for stock
option grants to our Named Executive Officers. We grant each independent
director an option to purchase 5,000 shares of our common stock for each year
that we make our operating profit goal.  If the stockholders approve the
Incentive Plan discussed above, the Incentive Plan will also replace our 1995
Independent Director Stock Option Plan and authorize awards to our independent
directors of stock options, restricted stock or restricted stock units.

 

4

--------------------------------------------------------------------------------